                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-25051-GAYLES

SOBERS BROOKS,

         Plaintiff,
v.

RENITA HENRY, ESQUIRE, et al.,

         Defendants.
                                                      /

                                                     ORDER

         THIS CAUSE comes before the Court upon Judge Scott Bernstein and Judge Deborah

Nabat Frankel’s Motion to Dismiss Complaint [ECF No. 7], Emily Phillips’ Motion to Dismiss

Complaint [ECF No. 8], and Renita Henry’s Motion to Dismiss or to Stay Duplicative Litigation

or Motion to Dismiss Plaintiff’s Complaint for Lack of Jurisdiction or Failure to State a Claim

Upon Which Relief Can Be Granted [ECF No. 11] (the “Motions”). The Court has reviewed the

Motions and the record and is otherwise fully advised. For the reasons set forth below, the Motions

shall be granted.

                                               BACKGROUND 1

         In his Complaint, Plaintiff alleges that he was the respondent in a child support proceeding

in the Eleventh Judicial Circuit in and for Miami-Dade County, Florida (the “State Court

Proceeding”). Defendant Renita Henry (“Attorney Henry”) represented Plaintiff and Defendant

Emily Phillips (“Attorney Phillips”) represented the petitioner in the State Court Proceeding.

Defendant Magistrate Judge Deborah Nabat Frankel (“Judge Nabat Frankel”) and Defendant Judge



1 Because the Court is proceeding on a motion to dismiss, it takes Plaintiff’s allegations as true. See Brooks v. Blue
Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997).
Scott Bernstein (“Judge Bernstein”) presided over the State Court Proceeding. Plaintiff claims that

Defendants perpetrated a fraudulent scheme against him by producing and approving a child

support index (“CSI”) that he claims is inaccurate.

        On December 9, 2019, Plaintiff, appearing pro se, filed his Complaint in this Court alleging

alleging fraud and negligence against Attorney Henry (Count I) and fraud against Attorney Phillips

(Count II), Judge Nabat Frankel (Count III), and Judge Bernstein (Count IV). [ECF No. 1]. All

Defendants have moved to dismiss [ECF Nos. 7, 8, & 11].

                                           LEGAL STANDARD

        The Court is obligated to consider whether a claim falls within its subject matter

jurisdiction and dismiss the claim if it finds subject matter jurisdiction to be lacking. Gonzalez v.

Thaler, 132 S. Ct. 641, 648 (2012); see also Dutta-Roy v. Fain, No. 14-0280, 2014 WL 1795205,

at *2 (N.D. Ga. May 5, 2014); accord Fed. R. Civ. P. 12(h)(3). “Subject-matter jurisdiction . . .

refers to a tribunal’s power to hear a case.” Union Pac. R.R. Co. v. Bhd. of Locomotive Eng’rs &

Trainmen Gen. Comm. of Adjustment, Cent. Region, 558 U.S. 67, 81 (2009) (citations and internal

quotation marks omitted). “In a given case, a federal district court must have at least one of three

types of subject matter jurisdiction: (1) jurisdiction under a specific statutory grant; (2) federal

question jurisdiction pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28

U.S.C. § 1332(a).” Baltin v. Alaron Trading Corp., 128 F.3d 1466, 1469 (11th Cir. 1997).

                                                 ANALYSIS

        Based on the limited allegations in the Complaint, the Court is unable to ascertain

whether it has subject matter jurisdiction over this action. 2 Plaintiff does not allege any basis


2
  Because the Court is dismissing Plaintiff’s claims for lack of subject matter jurisdiction, it does not address
Defendants’ arguments regarding failure to state a claim, judicial immunity, statutory immunity, lack of pre-suit
notice, the Rooker-Feldman doctrine, Younger abstention, qualified immunity, or sovereign immunity.


                                                       2
for jurisdiction under a specific statutory grant. In addition, Plaintiff raises only common law

claims for fraud and negligence; therefore there is no federal question jurisdiction. Finally,

Plaintiff does not adequately allege diversity jurisdiction. Diversity jurisdiction requires fully

diverse citizenship of the parties and an amount in controversy over $75,000. 28 U.S.C. § 1332(a).

Plaintiff alleges that he is a resident of Delaware and that Defendants are residents of Florida.

However, to establish the citizenship of an individual, “[r]esidence alone is not enough.” Travaglio

v. Am. Express Co., 735 F.3d 1266, 1269 (11th Cir. 2013); see also Taylor v. Appleton, 30 F.3d

1365, 1367 (11th Cir. 1994) (“Citizenship, not residence, is the key fact that must be alleged . . .

to establish diversity for a natural person.”). Considering these standards, Plaintiff’s allegation

regarding the parties’ residences are insufficient to establish diversity jurisdiction. In addition, the

Complaint is devoid of any allegations regarding the amount in controversy. Accordingly, the

Complaint must be dismissed for lack of subject matter jurisdiction. 3

                                                  CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1. Defendants Judge Scott Bernstein and Judge Deborah Nabat Frankel’s Motion to

              Dismiss Complaint [ECF No. 7], Emily Phillips’ Motion to Dismiss Complaint [ECF

              No. 8], and Renita Henry’s Motion to Dismiss Plaintiff’s Complaint [ECF No. 11] are

              GRANTED.

         2. Plaintiff’s Complaint is DISMISSED without prejudice for lack of subject matter

              jurisdiction.




3
  The Court notes that in the caption, Plaintiff lists the Court as the “Circuit Court of the 11th Judicial Circuit, in and
for Miami Dade County, Florida” and the Division as “Criminal.” Plaintiff, however, filed the action in this Court.

                                                            3
3. This action is CLOSED for administrative purposes and all pending motions are

   DENIED as MOOT.

DONE AND ORDERED in Chambers at Miami, Florida, this 7th day of April, 2020.




                                 ________________________________
                                 DARRIN P. GAYLES
                                 UNITED STATES DISTRICT JUDGE




                                    4
